DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 06/10/2021. 
Claims 1-16 are pending in this application, with claims 1 and 7 being independent. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
a.	In Abstract, line 6, the term “board” should be corrected to ---hardware---
Correction is required. See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure paragraph [0007], the acronym “QoS” should be expanded when it is introduced first time in to clear any confusion
	The applicant is requested to verify that the acronyms for rest of the published disclosure are expanded when introduced first time.
Appropriate correction is required.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:
In claim 12, line 8, “if” should read “when”
In claim 12, line 11, “if” should read “when”
In claim 12, line 14, “if” should read “when”
In claim 16, line 2, “the network device” should read “the first network device”
In claim 11, lines 5,8 and 11, the claim recites “..and/or..”. The examiner will interpret the limitation using “non selective option OR”
In claim 12, lines 7,10 and 13, the claim recites “..and/or..”. The examiner will interpret the limitation using “non selective option OR”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over KE et al. (US 2021/0144579 Al, hereinafter referred to as “Ke”) in view of FUTAKI et al. (US 2019/0342932 Al, hereinafter referred to as “Futaki”).
	
Regarding claims 1 and 7, Ke discloses a signal transmission method and an apparatus (Ke Fig.23 The AMF (i.e. apparatus)), comprising: sending, by a core network device (Ke Fig.23 The AMF (i.e. core network device)), a first quality of service (QoS) parameter (Ke Fig.23 Ref:2304 Para[0595] The AMF sends QoS flow information (i.e. first QoS parameter) for QoS flow 1) and a second QoS parameter (Ke Fig.23 Ref:2304 Para[0595] The AMF sends QoS flow information (i.e. second QoS parameter) for QoS flow 2) to a first access network device (Ke Fig.23 The radio access network node); and receiving, by the core network device, a first indication sent by the first access network device (Ke Fig.23 Ref:2307 Para[0601] The radio access network node sends response message (i.e. first indication) to the AMF), wherein the first indication is used to indicate a QoS parameter selected by the first access (Ke Fig.23 Ref:2304 Para[0595] The response contains information for modification success of QoS flow 1) from the first QoS parameter and the second QoS parameter (Ke Fig.23 Ref:2304,2307 Para[0595,0601] The radio access network node received QoS flow information for QoS flow 1 and 2).
Ke does not explicitly disclose wherein an air interface rate required by the first QoS parameter is less than an air interface rate required by the second QoS parameter.
However, Futaki from the same field of invention discloses wherein an air interface rate required by the first QoS parameter (Futaki Fig.8 Para[0082] The EPC (i.e. core network) sends LTE QoS (i.e. first QoS parameter)) is less than an air interface rate required by the second QoS parameter (Futaki Fig.8 Para[0082] The EPC (i.e. core network) sends NR QoS (i.e. second QoS parameter). The New radio (NR) for 5G supports higher data rate, see Para[0002]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Ke to have the feature of “wherein an air interface rate required by the first QoS parameter is less than an air interface rate required by the second QoS parameter” as taught by Futaki. The suggestion/motivation would have been to enhance the QoS setup of NR DRBs in dual connectivity (Futaki Para[0036]).

Specifically for claim 7, Ke discloses the apparatus that includes a processor (Ke Fig.13 Ref:1302 Para[0219]) and memory (Ke Fig.13 Ref:1303 Para[0219]).
Regarding claims 2 and 8, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses receiving, by the core network device, a second indication sent by the first access network device, wherein the second indication is used to indicate a QoS parameter reselected by the first access network device from the first QoS parameter and the second QoS parameter (Ke Fig.24 Ref:2401,2405 Para[0612,0619] The radio access network node sends response message (i.e. second indication) for QoS flow information of QoS flow 1 (i.e. reselected) where the QoS flow 1 and 2 are in a same PDU session).
Regarding claims 3 and 9, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses wherein the QoS parameter indicated by the first indication comprises one or more of the following: a user equipment (UE) level QoS parameter (Not given patentable weight due to non-selective option in the claim), a bearer level QoS parameter (Not given patentable weight due to non-selective option in the claim), a data flow level QoS parameter (Ke Fig.23 Ref:2304,2307 Para[0595,0601] The radio access network node received QoS flow information for QoS flow 1 and 2), or a packet data unit (PDU} session level QoS parameter (Not given patentable weight due to non-selective option in the claim).
Regarding claims 4 and 13, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses wherein the first QoS parameter and the second QoS parameter are carried in one or more of the following signaling: an initial context setup request (Not given patentable weight due to non-selective option in the claim), a user equipment (UE} context modification request (Not given patentable weight due to non-selective option in the claim), a bearer setup request (Not given patentable weight due to non-selective option in the claim), a bearer modification request (Not given patentable weight due to non-selective option in the claim), a packet data unit (PDU) session resource setup request (Ke Fig.23 Ref:2304 Para[0595] The AMF sends PDU session resource establishment request with QoS flow information for QoS flow 1 and 2), or a PDU session resource modification request (Not given patentable weight due to non-selective option in the claim).
Regarding claims 5 and 14, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses wherein the first indication is carried in one or more of the following signaling: an initial context setup response (Not given patentable weight due to non-selective option in the claim), a user equipment (UE) context modification response (Not given patentable weight due to non-selective option in the claim), a bearer setup response (Not given patentable weight due to non-selective option in the claim), a bearer (Not given patentable weight due to non-selective option in the claim), a packet data unit (PDU) session resource setup response (Ke Fig.23 Ref:2307 Para[0601] The radio access network node sends PDU session resource establishment response with QoS flow information for QoS flow 1), or a PDU session resource modification response (Not given patentable weight due to non-selective option in the claim).
Regarding claims 6 and 15, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses wherein both the first QoS parameter and the second QoS parameter comprise one or both of the following: a guaranteed bit rate (GBR) and an aggregate maximum bit rate (AMBR) (Ke Para[0107] The QoS flow information contains GBR for a QoS flow).
Regarding claim 12, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses an air interface transmission capability of the first access network device does not support the air interface rate required by the second QoS parameter (Ke Fig.23 Ref:2304 Para[0595] The Radio access network node supports QoS flow 1); and if-when a user equipment is not (Not given patentable weight due to non-selective option in the claim); and/or if a bearer is not configured as a first bearer, the bearer level QoS parameter indicated by the first indication is the first QoS parameter (Not given patentable weight due to non-selective option in the claim); and/or if a QoS flow is not configured as the first bearer, the data flow level QoS parameter indicated by the first indication is the first QoS parameter ((Ke Fig.23 Ref:2304 Para[0595] The response contains information for modification success of QoS flow 1); and/or if a PDU session is not configured as the first bearer, the PDU session level QoS parameter indicated by the first indication is the first QoS parameter (Not given patentable weight due to non-selective option in the claim), wherein the first dual connectivity is associated with the first access network device and a second access network device; an air interface transmission capability of the second access network device supports the air interface rate required by the second QoS parameter; and an access network device in which a packet data convergence protocol (Not given patentable weight due to non-selective option in the claim). 
Regarding claim 16, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke further discloses a communications system, comprising an apparatus, wherein the apparatus is the network device according to claim 7 (Ke Fig.2 Para[0051] The radio communication network (i.e. system) includes EPC (i.e. network device)).



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Futaki and further in view of Andgart et al. (US 2017/0142611 Al, hereinafter referred to as “Andgart”).

Regarding claim 10, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke in view of Futaki does not explicitly disclose when an air 
However, Andgart from a similar field of invention discloses when an air interface transmission capability of the first access network device supports the air interface rate required by the second QoS parameter, the QoS parameter indicated by the first indication is the second QoS parameter (Andgart Para[0067] The RAN arrangement (i.e. radio access network node) sends a request (i.e. indication) to use second QoS (i.e. second QoS parameter)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke and Futaki to have the feature of “when an air interface transmission capability of the first access network device supports the air interface rate required by the second QoS parameter, the QoS parameter indicated by the first indication is the second QoS parameter” as taught by Andgart. The suggestion/motivation would have been to adapting QoS for a Andgart Para[0011]). 

Regarding claim 11, Ke in view of Futaki discloses the method and the apparatus as explained above for Claim 1. Ke in view of Futaki does not explicitly disclose when a user equipment is configured with first dual connectivity, the UE level QoS parameter indicated by the first indication is the second QoS parameter; and/or when a bearer is configured as a first bearer, the bearer level QoS parameter indicated by the first indication is the second QoS parameter; and/or when a QoS flow is configured as the first bearer, the data flow level QoS parameter indicated by the first indication is the second QoS parameter; and/or when a PDU session is configured as the first bearer, the PDU session level QoS parameter indicated by the first indication is the second QoS parameter, wherein the first dual connectivity is associated with the first access network device and a second access network device; an air interface transmission capability of the second access network device supports the air interface rate required by the second QoS parameter; and an access network device in 
However, Andgart from a similar field of invention discloses when a user equipment is configured with first dual connectivity, the UE level QoS parameter indicated by the first indication is the second QoS parameter (Not given patentable weight due to non-selective option in the claim); and/or when a bearer is configured as a first bearer, the bearer level QoS parameter indicated by the first indication is the second QoS parameter (Andgart Para[0067] The RAN arrangement sends a request to use second QoS for the radio bearer); and/or when a QoS flow is configured as the first bearer, the data flow level QoS parameter indicated by the first indication is the second QoS parameter (Not given patentable weight due to non-selective option in the claim); and/or when a PDU session is configured as the first bearer, the PDU session level QoS parameter indicated by the first indication is the second QoS parameter (Not given patentable weight due to non-selective option in the claim), wherein the first dual connectivity is associated with the first access network (Not given patentable weight due to non-selective option in the claim)..
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ke and Futaki to have the feature of “when a bearer is configured as a first bearer, the bearer level QoS parameter indicated by the first indication is the second QoS parameter” as taught by Andgart. The suggestion/motivation would have been to adapting QoS for a radio bearer when higher QoS is not needed (Andgart Para[0011]). 

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2009/0115921 to Zisimopoulos (Fig.6 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2020/0280889 to Liu (Fig.4 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2016/0359750 to Miklos (Fig.14 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415